Citation Nr: 1606821	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for left patella alta.

2.  Entitlement to a disability rating higher than 30 percent for right patella alta.

3.  Entitlement to a compensable disability rating for hearing loss, right ear.

4.  Entitlement to service connection for hearing loss, left ear.

5.  Entitlement to service connection for a thoracolumbar spine disorder.

6.  Whether a timely substantive appeal was filed as to an April 2011 rating decision that denied a petition to reopen a claim of entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from November 1988 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington; and from a March 2009 rating decision and April 2014 decision letter of the RO in Oakland, California.  The RO in San Diego, California currently has jurisdiction over the case.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2015.  A transcript is of record.


FINDINGS OF FACT

1.  During his September 2015 Travel Board hearing, the Veteran requested the withdrawal of his appeals for higher ratings for left and right knee disabilities and right ear hearing loss and for service connection for left ear hearing loss.

2.  In April 2011, the RO issued a rating decision denying the Veteran's petition to reopen a claim for service connection for a neck disability.  The Veteran was notified of this decision and of his appellate rights in a May 4, 2011 letter.

3.  The Veteran filed a timely notice of disagreement (NOD) with the April 2011 rating decision in August 2011, and the RO issued a statement of the case (SOC) on January 3, 2013.  Thereafter, the Veteran's substantive appeal, dated May 30, 2013, was received on June 12, 2013.

4.  The Veteran has current diagnoses of a thoracolumbar spine disorder that is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of appeals for higher ratings for left and right knee disabilities and right ear hearing loss and for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  A timely substantive appeal was not filed following the April 2011 rating decision that denied a petition to reopen a claim of entitlement to service connection for a neck disability.   38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.102, 19.30, 19.34, 20.200, 20.202, 20.302, 20.303 (2015).

3.  The criteria for entitlement to service connection for a thoracolumbar spine disorder have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Knees and Hearing Loss

An appellant or an authorized representative may withdraw a substantive appeal in writing or on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b)(3).  

The transcript from the Veteran's September 2015 Travel Board hearing contains the Veteran's request that the Board withdraw the appeals for higher ratings for left and right knee disabilities and right ear hearing loss and for service connection for left ear hearing loss.  See Transcript of Record at 2.

As no allegations of errors of fact or law remain for appellate consideration, the Board lacks jurisdiction over the appeals and they must be dismissed.  38 U.S.C.A. § 7105(d)(5).

II.  Timeliness of Substantive Appeal

In order to perfect an appeal to the Board, a substantive appeal (VA Form 9 or equivalent statement) must be submitted within 60 days of the date of mailing of the statement of the case (SOC) or the remainder the one-year period from the date of mailing of notification of the determination being appealed, whichever period ends later.  38 C.F.R.§ 20.302(b) (2015); see 38 C.F.R. §§ 20.200, 20.202 (2015).  An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  A request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  Id.  The extension request must generally be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable records have been transferred to another office.  Id.

In an April 2011 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for a neck disability.  The Veteran was notified of this decision and of his appellate rights in a May 4, 2011 letter.  He filed a timely notice of disagreement with the April 2011 rating decision in August 2011.  The RO issued a statement of the case (SOC) on January 3, 2013.  

The letter accompanying the January 2013 SOC was addressed to the Veteran, copied his representative, and informed the Veteran and his representative that he had the right to file a VA Form 9 (Appeal to the Board of Veterans' Appeals) or equivalent substantive appeal within 60 days from receipt of the notice letter or the remainder if any, of one year following receipt of notice of the April 2011 rating decision.  38 C.F.R. §§ 19.30(a)-(b), 20.302(b)(1) (2015).  The January 2013 letter also enclosed a blank VA Form 9 and informed the Veteran and his representative that he could request an extension within the 60-day period for more time to file and perfect his appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.303 (2015).  

Thereafter, the Veteran's substantive appeal, dated May 30, 2013, was received at the RO on June 12, 2013, more than 60 days following the issuance of the SOC issued on January 3, 2013, i.e., past the date of March 4, 2013.    

While timely receipt of a substantive appeal is not a jurisdictional prerequisite, in the Veteran's case, there has been no explicit or implicit representation by VA, either by the RO or the Board, that it was waiving the filing requirement of a timely substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In April 2014, the RO sent a letter to the Veteran informing him that his VA Form 9, received in June 2013, was not a timely appeal as to the April 2011 rating decision.  The Veteran perfected an appeal of that determination.  After certification to the Board, the Board took no action that would represent a waiver of the time requirement for filing the substantive appeal.  

The record does not contain a document that was submitted in lieu of a VA Form 9, nor does it contain evidence that the Veteran ever requested an extension of the 60-day deadline.  38 U.S.C.A. § 7105(d)(3) (West 2014) (a substantive "appeal should set out specific allegations of error of fact or law . . . related to specific items in the [SOC]"); 38 C.F.R. § 20.200, 20.202.  

While the Veteran asserted that he did not receive the January 2013 SOC, the record shows that the notification was sent to his then-current address of record and was not returned as undeliverable.  The regularity of mail service is presumed, and the record does not appear to contain any evidence that the RO did not properly mail notice of the January 2013 SOC.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991).  The Veteran is competent to report that he did not recall receiving the January 2013 notice, possibly due to a subsequent move; however, his report is not credible.  The Veteran had been receiving notices addressed to the same address since at least April 2007, and he continued to receive notices from VA at that address throughout 2013.  See February 2013 Education Benefits Notice; July 2013 Patient Letter Regarding Imaging; August 2013 Vocational Rehabilitation Notice.  Accordingly, the Veteran's lay statement alone is not sufficient evidence to rebut the presumption that the January 2013 and accompanying notice were properly mailed to the Veteran.  The Board concludes that the January 2013 SOC and accompanying notice was properly mailed to the Veteran and the Veteran received the notice but did not timely perfect an appeal.  

In sum, notice of the April 2011 rating decision was mailed to the Veteran on May 4, 2011.  The SOC was issued on January 3, 2013.  The Veteran had until March 4, 2013, to file a substantive appeal.  However, his substantive appeal was not received until June 12, 2013, more than three months past the deadline.  

The law is clear that a substantive appeal must be filed with the agency of jurisdiction within the appropriate time frame.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 38 U.S.C.A. § 7104 (West 2014).  For the foregoing reasons, the Board concludes that a timely substantive appeal was not filed following the April 2011 rating decision that denied the Veteran's petition to reopen a claim for service connection for a neck disorder.  Therefore, the issue on appeal must be denied.

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, the law is dispositive of the issue of whether a timely substantive was filed in response to the April 2011 rating decision, and VA's duties to notify and assist do not apply.





III.  Service Connection for a Thoracolumbar Spine Disorder

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record contains competent, credible, and probative evidence that the Veteran has current diagnoses of a thoracolumbar spine disorder.  See December 2009 VA Examination (diagnosing thoracic back strain and low back strain with sciatica, status post-laminectomy and discectomy).

The Veteran's service treatment records show that he fell off a motorcycle in a parking lot going 40-50 miles per hour in September 1989; that he was rear-ended while riding a motorcycle in October 1989; and that he hit a curb while going 15 miles per hour on a motorcycle in May 1990.  The Veteran was treated for complaints of back pain following these incidents.  See STRs, dated October 10, 1989, November 1, 1990.  

Two private doctors provided competent, credible, and probative opinions that the Veteran's current back disorder was caused by his in-service injuries, with an explanation for the opinions.  See Statement from Kasra Rowshan M.D., dated in August 2015; and Statement from Jon Kelly, M.D., dated in October 2015.

Accordingly, the preponderance of the evidence weighs in favor of the finding that the Veteran's current thoracolumbar spine disorder is etiologically related to his 

active service.  Therefore, entitlement to service connection for a thoracolumbar spine disorder is warranted.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


ORDER

The appeal for entitlement to a disability rating higher than 20 percent for left patella alta is dismissed.

The appeal for entitlement to a disability rating higher than 30 percent for right patella alta is dismissed.

The appeal for entitlement to a compensable disability rating for hearing loss, right ear is dismissed .

The appeal for entitlement to service connection for hearing loss, left ear, is dismissed.

A timely substantive appeal was not filed following the April 2011 rating decision that denied a claim for service connection for a neck disability; the appeal of this issue is denied.

Entitlement to service connection for a thoracolumbar spine disorder is granted.



______________________________________________
P. M. DILOREZNO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


